Citation Nr: 1539541	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-18 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) since April 13, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due
to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2012, the Board remanded the appeal for further development.

The matter was last before the Board in January 2015. The Board adjudicated the matter of entitlement to a rating in excess of 30 percent for PTSD prior to April 16, 2012, and remanded the above-captioned claims for further development.  In accordance with the January 2015 remand directives, the AMC scheduled VA examinations and obtained further medical opinions. There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In a May 2015 rating decision, the RO increased the rating assigned for the Veteran's PTSD to 70 percent, effective from April 13, 2012.  As this was not a not full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claim has been recharacterized to reflect the rating assigned, and the effective date of April 13, 2012 (previously, this date was April 16, 2012).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.




FINDINGS OF FACT

1.  Since April 13, 2012, the Veteran's PTSD has not been productive of a disability picture manifested by total occupational and social impairment.

2.  The Veteran's service-connected disabilities have not rendered him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Since April 13, 2012, the criteria for a disability evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Letters dated in December 2008, November 2010, April 2012, and November 2012 notified the Veteran of the requirements for a higher rating and a TDIU, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA's duty to notify is satisfied. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), PMRs, and records from the Social Security Administration (SSA).  The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiries have been accomplished as to the claims, and are factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this regard, the Board has considered that a single opinion on the combined effects of the Veteran's service connected disabilities was not obtained following the Board's January 2015 remand.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities  in a claim for TDIU.  Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one, it is a determination for the adjudicator.  Id.  The need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis, and here, the record is sufficient for deciding the claim without further remand.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The three medical opinions obtained following the Board's remand, when viewed in combination with the numerous medical opinions already of record, substantially comply with the intent of the remand.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As described further below, the Board finds that a uniform evaluation is warranted for the Veteran's PTSD since April 13, 2012.

Service connection for PTSD was denied by the RO in a December 2002 rating decision, which the Veteran appealed.  In August 2004, the Board also denied service connection for PTSD.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and in April 2007, the Court vacated the Board's decision.  In July 2007, the Board granted service connection for PTSD.

In the September 2007 rating decision on appeal, the RO implemented the Board's decision and awarded service connection for PTSD, assigning a 10 percent rating effective August 30, 2001, pursuant to 38 C.F.R. § 4.130, DC 9411.  The rating was increased and a temporary total evaluation was assigned in later rating decisions.  In January 2015,  the Board denied entitlement to a rating in excess of 30 percent for PTSD prior to April 16, 2012, and remanded matter of a higher rating since April 16, 2012 for further development.  In a May 2015 rating decision, the RO awarded a 70 percent rating for PTSD from April 13, 2012.  
Once a Veteran has been diagnosed with service-connected PTSD, VA reviews his medical history to determine the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula,") which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Pursuant to 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation, the Board's primary consideration is the Veteran's symptoms, but it must also determine how those symptoms affect the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers will be discussed.  

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v.  Brown, 7 Vet. App. 204, 207 (1994).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA examination in April 2012, the Veteran's symptoms included a depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a worklike setting, and suicidal ideation.  The Veteran reported that he was estranged from his children and was not in a romantic relationship.  Based on a December 2010 VA examination report and December 2011 addendum, which the examiner interpreted as finding the Veteran was unemployable due to his PTSD, the April 2012 VA examiner concurred and found him unemployable.  She assigned a GAF score of 50, and characterized the Veteran's PTSD as causing "occupational and social impairment with reduced reliability and productivity," the severity statement corresponding to a 50 percent rating.

In a January 2013 addendum, the examiner reiterated her findings of unemployability based on the December 2010 and December 2011 reports.

On VA examination in January 2014, the Veteran reported a close relationship with his children and grandchildren, and his new girlfriend attended the examination with him.  He reported attending church.  On examination, his symptoms included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long-term memory, circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a worklike setting, impaired impulse control, such as unprovoked irritability with periods of violence, and grossly inappropriate behavior.  The Veteran also had an appetite disturbance with likely malnourishment, and occasional misperceptions of hearing others talking, although the examiner opined this did not meet the criteria for hallucinations.  The examiner also found the Veteran was fairly thought disordered, which was likely a consequence of substance abuse, as well as paranoia associated with PTSD.

The Veteran was diagnosed with PTSD, an adjustment disorder with depressed mood secondary to multiple recent losses including the death of the Veteran's girlfriend, mother, and several friends/extended family members in the past six months, a substance abuse disorder in remission, and an unspecified neurocognitive disorder likely the consequence of long-term substance abuse and lack of sufficient nutrition during those years.  The examiner found, "[the] Veteran's current symptom severity, particularly his vulnerability to stress with agitation as a consequence, impulse control difficulties and cognitive dysfunction is leading to severe, overall disability and as such his ability to acquire or maintain sedentary employment is very poor. However, the current symptom severity is not the consequence of his service-connected PTSD alone but the consequence of all his MH conditions."  The examiner characterized the Veteran's PTSD as causing "occupational and social impairment with reduced reliability and productivity," the severity statement corresponding to a 50 percent rating.

In a March 2015 addendum the January 2014 examiner stated, 

This examiner made a conscientious effort to differentiate what symptoms were secondary to the service-connected mental disorder from the mental disorders that are not service-connected, and estimated that the service-connected condition was contributing approximately two-thirds of the overall impact on the Veteran's level of functioning, or placing the impact of the service-connected Mental Disorder in the moderate range or "reduced reliability and productivity range" as indicated. This examiner also indicated that prior to developing the non-service connected mental disorders and while only experiencing the consequences of PTSD, the Veteran demonstrated the potential for employability and that this opinion was supported by Social Security in their determination that PTSD was not the condition leading to the determination of disability. In addition at the time of this PTSD REVIEW examination, the Veteran was participating in a program with a goal of finding employment. However, there was evidence that the Veteran's NON-SERVICE CONNECTED mental disorders were impacting his performance in that program, and thus those disorders were AT LEAST AS LIKELY AS NOT leading to likely unemployability and not the severity of his PTSD.  (emphasis in original)

In addition to the VA examination reports, a review of VA treatment records reveal GAF scores of 60 documented January 2013, February 2013, May 2013, and June 2013, and a score of 56 documented in April 2013.  Virtual VA Entry December 26, 2013.

The preponderance of the evidence is against the assignment of a 100 percent rating for the Veteran's PTSD since April 13, 2012.  Both VA examiners selected the severity statement corresponding to a 50 percent rating in characterizing the Veteran's PTSD.  Also, the Veteran's GAF scores during this time period have not been of the severity contemplated by a 100 percent rating.

In addition, none of the VA examiners, and no VA treatment provider, has indicated total social impairment.  To the contrary, on recent examination in January 2014 the Veteran reported a "close, loving" relationship with his children and grandchildren, and his new girlfriend attended the appointment with him.  As for total occupational impairment, while the April 2012 VA examiner found the Veteran unemployable, this was based solely on a VA examination report December 2010 with a December 2011 addendum.  However, in the December 2011 addendum, the examiner acknowledged his prior findings but stated, "upon further review there is no evidence that the Veteran s PTSD is affecting physical employment. He is capable of caring for his mother and his home. Also there is no solid evidence to determine that his PTSD would impact sedentary employment."  Later in the report, the examiner opined that the Veteran's functional impairments of PTSD could "impair" and "interfere" with employment, however the examiner did not find the Veteran was unable to secure or maintain employment.  Given this, the April 2012 examiner's opinion is of low probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate.)  The January 2014 VA examiner clarified in the March 2015 addendum that the Veteran's PTSD did not cause unemployability, but rather, that his non-service connected mental health disorders were leading to his unemployability.  

There is also no evidence of such symptoms as a gross impairment in thought processes or communication, persistent delusions or hallucinations, a persistent danger of the Veteran hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the January 2014 VA examiner found the Veteran had grossly inappropriate behavior, this alone does not justify a rating of 100 percent.  For these reasons, the Board finds that the preponderance of the evidence is against a rating of 100 percent.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, there are no exceptional or unusual factors with regard to the Veteran's psychiatric disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.") The rating criteria reasonably describe the Veteran's disability level and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Referral for extraschedular consideration is not warranted.
While the Board has considered the applicability of the benefit of the doubt doctrine, as the preponderance of the evidence is against the Veteran's claim, entitlement to a higher rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

The Veteran's claim for a TDIU was placed in appellate status by the Board in March 2012, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as stemming from his claim for a higher rating for PTSD.  The Veteran's claim for PTSD was filed in August 2001 as one for service connection, and has been pending since.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Veteran's PTSD is currently rated as 70 percent, effective April 13, 2012.  He is also service connected for tinnitus (10 percent disabling) and a hernia scar (noncompensable).  His combined rating as of this date is 70 percent.  The combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) is met for this time period. 
Prior to April 13, 2012, the Veteran's service-connected disabilities consisted of PTSD (rated as 30 percent disabling aside from a period of temporary total evaluation), tinnitus (rated as 10 percent disabling), and a hernia scar (rated as noncompensably disabling).  His combined rating was, at most, 40 percent prior to April 13, 2012.  Thus, the Veteran did not meet the schedular requirements for a TDIU for this time period.

However, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the Court has held that the Board has no power to award a TDIU under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  While the Board does not have the power to award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director, Compensation Service, and there was no such referral here, the Board will consider whether a remand for such referral is warranted.  The Veteran is not prejudiced by such consideration because the RO considered an extraschedular TDIU in its February 2014 supplemental statement of the case.

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.") Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record reflects that the Veteran was last employed full-time on February 18, 2009 when he worked as a machinist for a shipyard, and that he had been in that position since 2001.  See October 2002, August 2007, December 2008, October 2009, January 2014 VA examination reports; March 2012 VA treatment record (Virtual VA Entry December 7, 2012, p. 14/26); SSA records.  There is no indication in the record that the Veteran's full-time employment at this time was marginal.  From February 19, 2009 to May 1, 2009, the Veteran was in receipt of a temporary total rating.  The Board does not find the Court's holding in Bradley v. Peake, 22 Vet. App. 280 (2008) applicable to this time frame as the Veteran did not have other service-connected disabilities rated at 60 percent or more.  Thus, the Veteran's entitlement to a TDIU is limited to the period from May 1, 2009 onward.  

In a March 2009 discharge note from the Veteran's inpatient psychiatric hospitalization, the physician stated, "this patient is not employable due to chronic severe PTSD, permanent, with persistent symptoms and frequent flare-ups having an adverse impact on several of his physical illnesses."  VBMS Entry March 26, 2009.

In October 2009, the SSA determined the Veteran was disabled due to a primary diagnosis of osteoarthritis and allied disorders.  Unspecified affective/mood disorders were listed as a secondary diagnosis.

On VA psychiatric examination in October 2009, the examiner did not offer an opinion on the Veteran's employability, but noting the March 2009 discharge finding, stated, "this evaluator did not find [the Veteran's] situation as dire [sic] as described by Salisbury VAMC."

On VA examination in December 2010 for the Veteran's scars, the examiner found that the Veteran's hernia repair scar would not preclude the Veteran from obtaining and maintaining gainful employment in a sedentary job or in a job as a machinist.

On VA psychiatric examination in December 2010, the examiner stated the Veteran did not appear to be employable, as evidenced by numerous job firings, severe episodic depression, flashbacks, a distrust of others, and interpersonal conflicts.
In a December 2011 addendum, to that opinion, as described above, the examiner stated, "upon further review there is no evidence that the Veteran s PTSD is affecting physical employment. He is capable of caring for his mother and his home. Also there is no solid evidence to determine that his PTSD would impact sedentary employment."  Later in the report, the examiner opined that the Veteran's functional impairments of PTSD could "impair" and "interfere" with employment.  

On VA psychiatric examination in April 2012 and in a January 2013 addendum, as described above, the examiner relied on the December 2010 VA examination findings and concurred with the opinion.  The examiner stated there had been no change in symptoms since the 2010 examination, and found, "Pts PTSD appears sufficient enough to render the Veteran unemployable based on the aforementioned information."  The examiner misinterpreted the December 2011 addendum as providing further support of the Veteran's unemployability.

On VA audiological examinations in April 2012 and November 2012, the examiners did not render an opinion on whether the Veteran was unable to secure and follow a substantially gainful employment by reason of his tinnitus.  However, the examiners checked the box indicating that the Veteran's tinnitus impacted ordinary life, including his ability to work, based on the Veteran's statements that, 
"sometimes it makes me jump. When I jump like that people think I'm crazy. A dull ringing that makes me hold my head down like a sharp headache," and "sometimes I think there's something that isn't there."  

In a January 2013 addendum to the November 2012 report, the examiner opined that the Veteran's tinnitus did not render him unable to secure and follow a substantially gainful employment.  The examiner stated that tinnitus affects 30 million Americans, and that it's functional impact is includes annoyance, frustration, difficulty concentrating when in a quiet environment, and difficulty getting to sleep.

On VA psychiatric examination in January 2014, and in a March 2015 addendum, as described above, the examiner opined that the Veteran's PTSD did not cause unemployability, but rather, that his non-service connected mental health disorders impaired his employability.  

On VA examination for the Veteran's scars in January 2014, the examiner found that the Veteran's hernia scar did not impact his ability to work, and found the scar to be stable, intact, soft, non-tender, and mobile.

On VA examination for the Veteran's scars in April 2015, the examiner described the scar as asymptomatic, stable, and non-tender.  The examiner found the scar did not render him unable to seek and maintain a substantially gainful physical or sedentary type of employment. The examiner stated that the scar "should not hinder him to perform any type of job that is available to him."

On VA audiological examination in May 2015, the examiner did not render an opinion on whether the Veteran was unable to secure and follow a substantially gainful employment by reason of his tinnitus.  However, the examiners checked the box indicating that the Veteran's tinnitus impacted ordinary life, including his ability to work, based on the Veteran's statements that, "I'm thinking is that a siren or is there something going on with my ears."  The examiner noted that the Veteran could occasionally be distracted or annoyed by tinnitus, and stated that tinnitus was quite common and experienced by about 50 million people in the United States.

The preponderance of the evidence is against the assignment of a TDIU.  Evidence in favor of the claim includes the March 2009 VA discharge note, the December 2010 VA examination report with the December 2011 addendum, and the April 2012 psychiatric examination report with the January 2013 addendum.  The probative value of the March 2009 hospitalization discharge report is diminished by the fact that it was rendered under the unusual circumstance of an inpatient hospitalization; subsequent examiners have disputed the findings as representative of the Veteran's usual functioning.  See October 2009, January 2014 examination reports.  The March 2009 statement was also unaccompanied by a rationale.  The December 2010 VA examination report does not actually support the claim as the December 2011 addendum recanted the earlier findings.  Additionally, in the December 2011 addendum, while noting that the Veteran's functional impairments of PTSD could "impair" and "interfere" with employment, the examiner did not find the Veteran was unable to secure or maintain employment.  The April 2012 VA psychiatric examination report and January 2013 addendum are of diminished probative value because of the examiner's reliance on the December 2010 report and misinterpretation of the January 2011 addendum.  See Reonal, 5 Vet. App. at 460.

By contrast, remaining opinions, and particularly that of the January 2014/March 2015 VA examiner, contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, and are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The findings of the SSA that the Veteran is disabled primarily due to orthopedic problems also weighs against the claim.  To the extent psychiatric problems played a role, these were identified as affective/mood disorders, rather than PTSD.  Further, in weighing the medical opinions, particularly that of the March 2015 VA examiner, against the Veteran's contentions, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professionals outweighs that of the general lay assertions.

No basis exists to warrant referral of the claim to the Director, Compensation Service for extraschedular consideration for the portion of the appeal prior to April 13, 2012.  Bowling, 15 Vet. App. 1 (2001).  The preponderance of the evidence is against the claim for a TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009). 


ORDER

A rating in excess of 70 percent for posttraumatic stress disorder (PTSD) since April 13, 2012 is denied.

Entitlement to a TDIU is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


